               Case 19-01086-SMG       Doc 35       Filed 10/24/19   Page 1 of 23




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                            FT. LAUDERDALE DIVISION
                                www.flsb.uscourts.gov


In re:                                               Case No.: 17-23651-SMG

FALLING LEAVES RECOVERY, LLC,

       Debtor.
_____________________________________/
SONIA SALKIN, as Chapter 7 Trustee                   Adv. Case No. 19-01086-SMG
for Falling Leaves Recovery, LLC,

         Plaintiff,
v.

MARK SHEPPARD,

      Defendant.
_____________________________________/

     DEFENDANT MARK SHEPPARD’S ANSWER AND AFFIRMATIVE DEFENSES
              TO AMENDED ADVERSARY COMPLAINT [ECF 34]

         The Defendant Mark Sheppard (“Sheppard”), through undersigned counsel, files his
Answer and Affirmative Defenses to the Amended Adversary Complaint of Sonia Salkin
(“Salkin”) , as Chapter 7 Trustee for Falling Leaves Recovery, LLC (the “Debtor”).
                                          ANSWER
                                         Background
         1.     Admitted.
         2.     Admitted.
         3.     Admitted.
                               Parties, Jurisdiction and Venue
         4.     Admitted.
         5.     Admitted.
         6.     Admitted.




                                                1
               Case 19-01086-SMG         Doc 35       Filed 10/24/19   Page 2 of 23




       7.       Denied that the matter is core. Sheppard has no knowledge of what Salkin has
agreed to do.
                                       General Allegations
       8.       Admitted.
       9.       Admitted.
       10.      Admitted.
       11.      Admitted.
       12.      Admitted, but Sheppard hired various professionals experienced in these matters to
advise him, including a CEO with 35 years’ experience in the rehabilitation and recovery industry.
These facts were well-known to TCRG Opportunity IV, LLC (“TCRG”) and the Debtor’s other
significant creditors, before any extended credit to the Debtor.
       13.      Admitted, but this fact was known to the Debtor’s significant creditors, including
TCRG before any extended any credit to the Debtor.
       14.      Denied.
       15.      Denied.
       16.      Denied.
       17.      Denied.
       18.      Denied.
       19.      Denied.
       20.      Admitted.
       21.      Admitted that the Debtor planned to operate its addiction rehabilitation and
recovery business at the Casa Bella premises, but denied that the Debtor ever operated from that
facility.    The Debtor’s addiction rehabilitation and recovery business was operated from
elsewhere, in Miami Lakes, where the Debtor had all of the necessary permits and licenses, where
its patients received their treatments. The patients slept when not in treatment at the Casa Bella
premises, which had been and was authorized for such use. This was planned as temporary until
the business tax license was obtained from Miami Gardens, at which time the treatments would
also take place at the Casa Bella premises. That never happened because Miami Gardens
unlawfully denied the Debtor its business tax license.
       22.      Admitted.
       23.      Denied.



                                                  2
             Case 19-01086-SMG          Doc 35       Filed 10/24/19   Page 3 of 23




      24.     Admitted.
      25.     Admitted.
      26.     Admitted.
      27.     Admitted.
      28.     Denied.
      29.     Denied.
      30.     Denied.
      31.     Admitted that the citations were issued, but the Debtor was not operating at the
Casa Bella location, and never had. The citations were not accurate. Otherwise, denied.
      32.     Denied.
      33.     Denied.
      34.     Denied.
      35.     Denied.
      36.     Denied.
      37.     Admitted.
      38.     Denied.
      39.     Admitted, though Sheppard had communicated to TCRG beforehand that the
Debtor lacked the ability to undertake this financial commitment. TCRG stated it needed the
Debtor to sign the TCRG lease so that TCRG could obtain a construction loan. TCRG represented
that after it obtained its construction loan, TCRG would lease the premises to another if the Debtor
could not perform.
      40.     Admitted, though all of this was communicated to TCRG beforehand as set froth
above.
      41.     Denied.
      42.     Denied.
      43.     Denied.
      44.     Denied.
      45.     Denied.
      46.     Denied.
      47.     Denied.
      48.      Denied.



                                                 3
               Case 19-01086-SMG         Doc 35       Filed 10/24/19   Page 4 of 23




      49.      Denied.
      50.      Denied.
      51.      Denied.
      52.      Admitted.
      53.      Denied.
      54.      Admitted.
      55.      Admitted.
      56.      Admitted.
      57.      Admitted.
      58.      Admitted.
      59.      Admitted.
      60.      Denied.
      61.      Denied. TCRG’s counsel asked to be hired by Salkin and TCRG is paying all
attorneys’ fees and costs for this matter.
      62.      Denied.
                                             Count I
      63.      Sheppard’s responses above are incorporated in response to the incorporated
allegations.
      64.      Admitted.
      65.      Admitted.
      66.      Denied.
      67.      Denied.
      68.      Denied.
      69.      Denied.
      70.      Denied.
      71.      Denied.
      72.      Denied.
      73.      Denied.
      74.      Denied.
      75.      Denied.
      76.      Denied.



                                                  4
                Case 19-01086-SMG          Doc 35       Filed 10/24/19   Page 5 of 23




        77.     Denied.
        78.     Denied.
                                               Count II
        79.     Sheppard’s responses above are incorporated in response to the incorporated
 allegations.
        80.     Admitted.
        81.     Admitted.
        82.     Denied.
        83.     Denied.
        84.     Denied.
        85.     Denied.
        86.     Denied.
        87.     Denied.
        88.     Denied.
        89.     Denied.
        90.     Denied.
        91.     Denied.
        92.     Denied.
        93.     Denied.
        94.     Denied.
        95.     Denied.
                                   AFFIRMATIVE DEFENSES
          First Affirmative Defense-Business Judgment Rule (Nev. Rev. Stat. § 78.138)
        Nevada’s business judgment rule, as codified in Nev. Rev. Stat. § 78.138, absolves
Sheppard from any liability. Sheppard is presumed to have acted in good faith, on an informed
basis, and in the best interests of the Debtor under subsection (3). Specifically, at all times,
Sheppard (1) acted in a good faith belief that his conduct was in the Debtor’s best interests and in
the best interests of its creditors; (2) exercised due care in ascertaining the relevant facts and law
before acting; and (3) did not act in self-interest.
        In light of this presumption of good faith, Sheppard cannot be liable in his individual
capacity for breach of fiduciary duty unless this presumption is rebutted, and such breach involves



                                                    5
              Case 19-01086-SMG          Doc 35       Filed 10/24/19   Page 6 of 23




intentional misconduct, fraud, or a knowing violation of the law under subsection (7), none of
which is present in this case.
       With respect to the Casa Bella — Toy 14, Inc. (“Casa Bella”) lease, Sheppard at all times
sought out, received, and acted in accordance with the advice of professionals, including CPAs
and attorneys with respect to opening, operating, obtaining licenses, and in all other dealings with
respect to Casa Bella. With respect to the actual operations of the Debtor, Sheppard hired
individuals on behalf of the Debtor who were experienced in operating rehabilitation and recovery
facilities. Sheppard cause the Debtor to operate legally at all times. The Debtor’s parties received
their additional rehabilitation and treatment at a Miami Lakes facility where the Debtor had all of
its necessary permits and licenses, with the patients sleeping at the Casa Bella premises when not
in treatment, which was legal as Casa Bella was a hotel property. This was intended by the Debtor
to be temporary until the Debtor received its business tax license from Miami Gardens, but that
was unlawfully denied so the operations never moved to the Casa Bella premises.
       With respect to the TCRG lease, TCRG was well aware before the lease was entered into
that the Debtor may not be able to comply with its financial terms. The Debtor and Sheppard made
full financial disclosures to TCRG beforehand. TCRG ask Sheppard to personally guarantee the
TCRG lease, but Sheppard declined. TCRG represented it needed the lease signed by the Debtor
urgently whether the Debtor could comply with its terms or not because TCRG needed a
construction loan for its property. TCRG represented it would re-lease the premises after the
construction loan was obtained, and the Debtor would not be responsible if it could not comply.
TCRG represented it had four to five other tenants waiting to lease the premises.
              Second Affirmative Defense-Compliance with Operating Agreement
       Sheppard at all times complied with the terms of the Debtor’s Operating Agreement which
is attached as Exhibit “A.”
                           Third Affirmative Defense-Lack of Causation
       Any loss or damage to the Debtor or its creditors that is the subject of the Amended
Complaint is not the result of any actions of Sheppard. The Debtor’s business failed and it was
unable to pay its creditors was the result of Miami Gardens denying the Debtor a business tax
license, despite the Debtor being legally entitled to one. Sheppard hired one of the leading law
firms in that industry and was assured the business tax license could not be legally denied.
Everyone was shocked that it was not. Salkin dropped the appeal of that decision in part because



                                                  6
              Case 19-01086-SMG             Doc 35       Filed 10/24/19   Page 7 of 23




she questioned its merit, but why she questioned the merits is unknown to Sheppard. Additionally,
any loss to TCRG, who is funding this litigation, who is the Debtor’s largest creditor, and for
whose benefit the Amended Complaint was brought, suffered no losses caused by the Sheppard.
TCRG used the lease with the Debtor to obtain a construction loan on its building, and that was
TCRG’s sole purpose in obtaining that lease, not to be paid by the Debtor. Despite the Debtor’s
default and TCRG obtaining an accelerated lease default judgment, TCRG re-leased the real
property almost immediately and suffered no financial harm on account of any actions of
Sheppard.
                        Fourth Affirmative Defense-Salkin has no Standing
       Salkin lacks standing to bring these claims. Salkin does not have standing to bring claims
of specific creditors, which is all the Amended Complaint seeks to do. The Casa Bella lease’s
landlord recognized the financial risks associated with the Debtor and accordingly demanded, and
received, a limited personal guarantee from Sheppard with regard to the Casa Bella lease.
Sheppard satisfied that obligation. Whatever losses the Casa Bella landlord may have suffered
from any wrongdoing of Sheppard as managing member of the Debtor, Casa Bella has fully
compensated. The only creditor left even mentioned by Salkin in the Amended Complaint is
TCRG. The Amended Complaint attempts to claim damages on behalf of the Debtor and/or its
creditors, but simply sounds in unpaid accelerated lease obligations of two landlords, one of which
(Casa Bella) obtained a personal guarantee which was satisfied. The other TCRG released it
almost immediately and suffered no harm. These are claims of the landlords, not the Trustee. The
Trustee does not differentiate between damages to two creditors, and damages to the Debtor.
       Sheppard anticipates that discovery will reflect that neither Salkin, nor her professionals,
nor TCRG has reached out to any creditor of the Debtor to ascertain the veracity of the allegations
in the Amended Complaint.
                 Fifth Affirmative Defense-Sheppard’s Reliance on Professionals
       Sheppard at all times when acting for the Debtor sought and relied upon the advice of CPAs
and legal counsel. Even if the advice turned out to be erroneous, Sheppard sought, obtained, and
relied upon it in good faith.
                                Sixth Affirmative Defense-In Pari Delicto
       TCRG asked Salkin to bring this action on her behalf, after she ostensible did not see
sufficient merit in it to hire her usual professionals. TCRG is funding this litigation. TCRG is the



                                                     7
              Case 19-01086-SMG           Doc 35       Filed 10/24/19   Page 8 of 23




largest creditor in this action. The allegations of the Amended Complaint suggest, if not reflect,
that neither Salkin nor TCRG has made any contact or had any communication at all with any of
the Debtor’s other creditors as to the merits of the allegations in the Amended Complaint, or their
dealings with the Debtor or Sheppard. TCRG asked the Debtor to enter into its lease fully aware
that the Debtor was unlikely to be able to perform financially because TCRG sought to use the
Debtor’s lease to obtain a construction loan on the property. TCRG represented that it could use
the Debtor’s lease to obtain that construction loan, needed to do so urgently, and once that
occurred, TCRG would let the Debtor out of the lease if it could not comply.               Whatever
wrongdoing TCRG now wants to pursue against Sheppard was equaled, if not exceeded by, TCRG
itself. To the extent the Court finds that TCRG is the real party in interest, or to the extent Salkin
seeks any damages related to the Debtor’s transactions with TCRG, those claims and damages are
barred by the In Pari Delicto doctrine.
                        Seventh Affirmative Defense-Lack of Self-Interest
       Sheppard opened and operated the Debtor out of a genuine interest to help others based on
his family’s experiences. Sheppard put more the $1.5 million of his own money into the Debtor
and ran it full-time without any compensation to himself for the entire time it operated. When the
Court dismissed Salkin’s Count II for Deepening Insolvency in her original complaint because she
had not made the necessary allegations of fraud or self-dealing by Sheppard, she voluntarily
dropped that claim, unable to uncover a single shred of evidence to support such conduct despite
TCRG hiring professionals in this case with unlimited budgets, substantial retainers, with payment
not dependent upon any recovery in this case.
                                Eighth Affirmative Defense-Waiver
       TCRG asked Salkin to bring this action on her behalf, after she ostensible did not see
sufficient merit in it to hire her usual professionals. TCRG is funding this litigation. TCRG is the
largest creditor in this action. The allegations of the Amended Complaint suggest, if not reflect,
that neither Salkin nor TCRG has made any contact or had any communication at all with any of
the Debtor’s other creditors as to the merits of the allegations in the Amended Complaint, their
dealings with the Debtor or Sheppard. TCRG asked the Debtor to enter into its lease fully aware
that the Debtor was unlikely to be able to perform financially because TCRG sought to use the
lease to obtain a construction loan on the property. TCRG represented that it could use the
Debtor’s lease to obtain that construction loan, needed to do so urgently, and once that occurred,



                                                   8
              Case 19-01086-SMG          Doc 35       Filed 10/24/19   Page 9 of 23




TCRG would let the Debtor out of the lease if it was unable to perform. To the extent the Court
finds that TCRG is the real party in interest, or to the extent Salkin seeks any damages related to
the Debtor’s transactions with TCRG, those claims have been waived.
                           Ninth Affirmative Defense-Unclean Hands
       TCRG asked Salkin to bring this action on her behalf, after she ostensible did not see
sufficient merit in it to hire her usual professionals. TCRG is funding this litigation. TCRG is the
largest creditor in this action. The allegations of the Amended Complaint suggest, if not reflect,
that neither Salkin nor TCRG has made any contact or had any communication at all with any of
the Debtor’s other creditors as to the merits of the allegations in the Amended Complaint, their
dealings with the Debtor or Sheppard. TCRG asked the Debtor to enter into its lease fully aware
that the Debtor was unlikely to be able to perform financially because TCRG sought to use the
lease to obtain a construction loan on the property. TCRG represented that it could use the
Debtor’s lease to obtain a construction loan, needed to do so urgently, and once that occurred,
TCRG would let the Debtors out of the lease if it was unable to perform. Yet, TCRG sued the
Debtor when it could not perform. TCRG has acted unethically and in bad faith. To the extent
the Court finds that TCRG is the real party in interest, or to the extent Salkin seeks any damages
related to the Debtor’s transactions with TCRG, TCRG’s unclean hands prevent recovery.
                               Tenth Affirmative Defense-Estoppel
       TCRG asked Salkin to bring this action on her behalf, after she ostensible did not see
sufficient merit in it to hire her usual professionals. TCRG is funding this litigation. TCRG is the
largest creditor in this action. The allegations of the Amended Complaint suggest, if not reflect,
that neither Salkin nor TCRG has made any contact or had any communication at all with any of
the Debtor’s other creditors as to the merits of the allegations in the Amended Complaint, their
dealings with the Debtor or Sheppard. TCRG asked the Debtor to enter into its lease fully aware
that the Debtor was unlikely to be able to perform financially because TCRG sought to use the
lease to obtain a construction loan on the property. TCRG represented that it could use the
Debtor’s lease to obtain a construction loan, needed to do so urgently, and once that occurred,
TCRG would let the Debtors out of the lease if it was unable to perform. Sheppard reasonably
relied on those statements, and now TCRG is changing its position to Sheppard’s detriment by
suing the Debtor and now pursuing Sheppard in this action. To the extent the Court finds that




                                                  9
             Case 19-01086-SMG          Doc 35        Filed 10/24/19   Page 10 of 23




TCRG is the real party in interest, or to the extent Salkin seeks any damages related to the Debtor’s
transactions with TCRG, Salkin is estopped from that recovery.
                        Eleventh Affirmative Defense-No Unlawful Acts
       The Debtor never illegally operated any business. Sheppard never engaged in any illegal
actions. When the Debtor sought to obtain a business tax license for its anticipated Miami Gardens
location, the Debtor opened a facility in Miami Lakes that had all the proper permits and where its
patients received all of their treatments. The Debtor was only using the Miami Gardens location
as a housing facility for the patients when not receiving treatment. The Miami Gardens location
had been and was still set up and authorized to be a hotel. Housing the patients there when not in
treatment in Miami Lakes was legal.
                      Twelfth Affirmative Defense-Nev. Rev. Stat. § 86.371
       Sheppard is not liable for any obligations of the Debtor by virtue of his acts taken as
manager within his role as manager. Salkin alleges nowhere that Sheppard took any actions
outside his role as manager acting in that capacity.
                          Thirteenth Affirmative Defense-No Damages
       Salkin’s damage claims are reliant upon two defaulted leases of the Debtor. Salkin does
not alleges any damages to the Debtor apart from individual damages to two creditors. The Casa
Bella landlord considers itself paid in full due to the personal guarantee it demanded from
Sheppard and which has been satisfied. TCRG was aware the Debtor was unlikely to be able to
perform it lease, but wished to use the lease to obtain a construction loan. TCRG re-leased the
premises and has suffered no damages attributable to Sheppard or to the Debtor.




                                                 10
             Case 19-01086-SMG           Doc 35        Filed 10/24/19   Page 11 of 23




       WHEREFORE the Defendant Mark Sheppard pray this Honorable Court will dismiss the
Amended Complaint with prejudice, enter a judgment in his favor and against Sonia Salkin, as
Chapter 7 Trustee for Falling Leaves Recovery, LLC, award him his costs, and grant such other
relief as the Court deems appropriate.
       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for
the Southern District of Florida, and I am in compliance with the additional qualifications to
practice in this Court as set forth in Local Rule 2090-1(A).
       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed via electronic
filing using CM/ECF systems with the Clerk of the Court, which sent e-mail notifications of such
filing to all CM/ECF participants in this case, this the 24th day of October, 2019.
                                              STEVEN FENDER PA

                                              /s/ G. Steven Fender
                                              G. STEVEN FENDER, ESQ.
                                              Florida Bar No. 060992
                                              Attorney for Defendant Mark Sheppard
                                              P.O. Box 1545
                                              Ft. Lauderdale, FL 33302
                                              Telephone: (407) 810-2458
                                              Email: steven.fender@fender-law.com




                                                  11
Case 19-01086-SMG   Doc 35   Filed 10/24/19   Page 12 of 23




               EXHIBIT "A"
Case 19-01086-SMG   Doc 35   Filed 10/24/19   Page 13 of 23
Case 19-01086-SMG   Doc 35   Filed 10/24/19   Page 14 of 23
Case 19-01086-SMG   Doc 35   Filed 10/24/19   Page 15 of 23
Case 19-01086-SMG   Doc 35   Filed 10/24/19   Page 16 of 23
Case 19-01086-SMG   Doc 35   Filed 10/24/19   Page 17 of 23
Case 19-01086-SMG   Doc 35   Filed 10/24/19   Page 18 of 23
Case 19-01086-SMG   Doc 35   Filed 10/24/19   Page 19 of 23
Case 19-01086-SMG   Doc 35   Filed 10/24/19   Page 20 of 23
Case 19-01086-SMG   Doc 35   Filed 10/24/19   Page 21 of 23
Case 19-01086-SMG   Doc 35   Filed 10/24/19   Page 22 of 23
Case 19-01086-SMG   Doc 35   Filed 10/24/19   Page 23 of 23
